                                                                               11/20/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


L.B., individually and on behalf of D.B.          CV 18-74-BLG-SPW-TJC
a minor,

                    Plaintiffs,                   ORDER

vs.

UNITED STATES OF AMERICA,
BUREAU OF INDIAN AFFAIRS, and
DANA BULLCOMING, an agent of
the Bureau of Indian Affairs sued in his
individual capacity,

                    Defendants.

      Plaintiffs have filed a motion to file under seal L.B.’s counseling records.

(Doc. 73.) Good cause appearing, IT IS ORDERED that Plaintiff’s motion is

GRANTED. The records electronically lodged as Doc.74 shall be filed under seal.

      IT IS ORDERED.

      DATED this 20th day of November, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
